

116 HR 8770 IH: Combat Voter Fraud Act
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8770IN THE HOUSE OF REPRESENTATIVESNovember 18, 2020Mr. Budd (for himself and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to establish a national strategy to combat voter fraud, and for other purposes.1.Short titleThis Act may be cited as the Combat Voter Fraud Act.2.National strategy to combat voter fraudThe Attorney General shall establish a national strategy to combat voter fraud. Such strategy shall address the following:(1)Intimidation, coaching, or influencing voters at the polls by election officials.(2)The back-dating of ballots.(3)Improper ballot counting procedures.(4)Foreign interference.(5)Voting system glitches, including electronic tabulation irregularities.(6)Hacking of voting systems.(7)Audits of voting systems.(8)Proper oversight of the tabulation of ballots, including allowing poll observers meaningful access to watch the counting of mail-in ballots. (9)Voter identification and missing proof of identification.(10)Any other matter that the Attorney General determines is critical to combat voter fraud.